In a proceeding to permanently stay arbitration, petitioner appeals from a judgment of the Supreme Court, Queens County, dated March 30, 1978, which, inter alia, denied the application. Judgment affirmed, with $50 costs and disbursements. Under the guidelines laid down by Mr. Justice Samuel J. Silverman in Aetna Ins. Co. v Logue (68 Misc 2d 841) with which we are in complete accord, Special Term properly denied the application and directed the parties to submit to arbitration. Titone, J. P., Shapiro, Cohalan and Margett, JJ., concur.